On Application for Rehearing.
PER CURIAM.
On application for rehearing the State cites numerous authorities supporting its contention that it is not necessary to furnish in a bill of particulars information as to the time and place of the sale or the name *793of the purchaser. These authorities support its contention. However, this court must decide each case on the issues presented therein. In the instant case, after considering the language of the bill of information we were of the opinion that the accused was entitled to the information sought so that he could adequately prepare his defense, and that in refusing to order the State to furnish this information the trial judge abused his discretion.
Rehearing refused.